Title: Philip Thornton to Thomas Jefferson, 19 November 1814
From: Thornton, Philip
To: Jefferson, Thomas


          
            Dr Sir  Richmond, November 19th 1814
            I have made a contract for all the lead at the mines, and all that they can make, so that I shall have the exclusive busi buisness of making shot, I am willing to close the contract you propose, to give you one hundred and fifty dollars per year for a lease on the Natural Ridge and the tract of land appertaining theretoo thereto for seven years if the lease is not renewed the Improvements to be paid for by the proprietor at Valuation,Yours Respectfly
            Philip Thornton
          
          
            NB An answer is requird by the return post as I shall leave town.
            P.T.
          
        